                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTR ICT OF NEW YORK                                DOC #:
                                                              DATE FILED: 1/16/2020
 KAREEM MARTIN,
                                 Petitioner,                     19-CV-2706 (VEC)

                    -against-                                   14-CR-0546-02 (VEC)
 UNITED STATES OF AMERICA,                                             ORDER
                                 Respondent.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 2, 2019, the Court extended Petitioner’s time to respond to

January 15, 2020, see Dkt. 10;

       WHEREAS the Court directed the Clerk of Court to mail a copy of the Court’s December

2, 2019, Order to Petitioner; and

       WHEREAS the mailed copy was returned by the Bureau of Prisons because the package

was missing an inmate register number;

       IT IS HEREBY ORDERED that Petitioner’s deadline to respond to the U.S. Attorney’s

Office’s memorandum in opposition is extended to February 20, 2020. Petitioner’s motion will

be considered fully submitted and ready for decision as of that date. No further extensions will

be granted.

       The Clerk of Court is respectfully directed to mail to Petitioner (a) a copy of this order,

(b) a copy of the Court’s December 2, 2019, Order (Dkt. 10), and (c) a copy of Respondent’s

June 3, 2019 memorandum (14-CR-0546 Dkt. 626).




                                               Page 1 of 2
     The Clerk of Court is also directed to note such mailing on the docket.

SO ORDERED.

Dated:   January 16, 2020
         New York, New York

                                                            VALERIE CAPRONI
                                                          United States District Judge




                                        Page 2 of 2
